     Case 5:21-cv-00139-JGB-SP Document 1 Filed 01/25/21 Page 1 of 12 Page ID #:1



 1   EDWARD W. LUKAS, JR., State Bar No. 155214
     HARRINGTON, FOXX, DUBROW & CANTER, LLP
 2
     333 South Hope Street, Suite 1000
 3   Los Angeles, California 90071-1429
     Telephone (213) 489-3222
 4   Facsimile (213) 623-7929
 5   E-mail: elukas@hfdclaw.com

 6   HARNESS, DICKEY & PIERCE, P.L.C.
     Glenn E. Forbis (Pro Hac Vice pending)
 7   Jennifer R. Turchyn (Pro Hac Vice pending)
 8   5445 Corporate Drive, Suite 200
     Troy, MI 48098
 9   Tel. 248-641-1600
     Fax: 248-641-0270
10   Email: gforbis@hdp.com
11           jturchyn@hdp.com

12   Attorneys for Plaintiff DASSAULT SYSTÈMES
     SOLIDWORKS CORPORATION
13
14
                                 IN THE UNITED STATES DISTRICT COURT
15
            FOR THE CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
16
17
     DASSAULT SYSTÈMES SOLIDWORKS                     Case No.
18   CORPORATION,
19                                                    COMPLAINT
             Plaintiff,
20                                                    Jury Trial Demanded
21   vs.
22 SACO RESEARCH L.L.C.; BRIAN
23 COUGHREN; and JOHN DOE,
24           Defendants.
25
26           Plaintiff Dassault Systèmes SolidWorks Corporation (“DS SolidWorks”) by its
27   undersigned counsel as and for its Complaint against Defendant (“Saco”), Defendant
28   Brian Coughren (“Coughren”), and Defendant John Doe (“Doe”) (collectively,
30
      HARNESS.007\PLEADINGS\Complaint             1
31                                            COMPLAINT
     Case 5:21-cv-00139-JGB-SP Document 1 Filed 01/25/21 Page 2 of 12 Page ID #:2



 1   “Defendants”) hereby alleges as follows:
 2
 3                                      NATURE OF THE ACTION
 4           This is a copyright infringement action arising out of Saco’s and Doe’s
 5   unauthorized and willful use and copying of DS SolidWorks’s SOLIDWORKS software
 6   package.
 7
 8                                             THE PARTIES
 9           1.       Plaintiff DS SolidWorks is a Delaware corporation, having a principal place
10   of business at 175 Wyman Street, Waltham, MA 02451-1223.
11           2.       On information and belief, Defendant Saco is a California limited liability
12   company having a principal place of business at 41735 Elm Street, Suite 401, Murrieta,
13   CA 92562.
14           3.       On information and belief, Defendant Brian Coughren is an adult individual
15   who is the President of Saco.
16           4.       On information and belief, Defendant Doe is an adult individual who is an
17   employee of or otherwise associated with Saco.
18
19                                      JURISDICTION AND VENUE
20           5.       This action arises under 17 U.S.C. § 101 et seq. for infringement of
21   copyrights owned by DS SolidWorks.
22           6.       This Court has subject matter jurisdiction over these copyright infringement
23   and circumvention claims pursuant to 28 U.S.C. §§ 1331, 1332(a), and 1338(a).
24           7.       This Court has personal jurisdiction over Saco because, among other things,
25   Saco resides in and transacts business in California and in this judicial district.
26           8.       This Court has personal jurisdiction over Coughren because, upon
27   information and belief, Coughren is the President of Saco and a resident of California also
28   residing within this judicial district.
30
      HARNESS.007\PLEADINGS\Complaint                 2
31                                               COMPLAINT
     Case 5:21-cv-00139-JGB-SP Document 1 Filed 01/25/21 Page 3 of 12 Page ID #:3



 1           9.       This Court has personal jurisdiction over Doe because, upon information and
 2   belief, Doe is an employee of Saco and a resident of California, also residing within this
 3   judicial district.
 4           10.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(2),
 5   1391(c)(2), 1391(d), and 1400(a).
 6
 7                                           BACKGROUND
 8
 9   DS SolidWorks and the Copyrighted Works
10           11.      DS SolidWorks is the creator, author, and owner of the software code for the
11   SOLIDWORKS software package, which is a computer-aided design (“CAD”) software
12   package.
13           12.      DS SolidWorks has created, authored, and is the owner of various “releases”
14   of SOLIDWORKS, each building upon the prior release.
15           13.      DS SolidWorks owns many copyright registrations for the SOLIDWORKS
16   software package, including (i) U.S. Copyright Registration No. TX 0005225647 titled
17   “SolidWorks 2000 : pt. 1,” (ii) U.S. Copyright Registration No. TX 0005666476 titled
18   “SolidWorks 2001 plus,” (iii) U.S. Copyright Registration No. TX 0005725523 titled
19   “Solidworks,” (iv) U.S. Copyright Registration No. TX 0007951350 titled “SolidWorks
20   2014,” (v) U.S. Copyright Registration No. TX 0008284758 titled “SolidWorks 2016,”
21   (vi) U.S. Copyright Registration No. TX 0008443820 titled “SOLIDWORKS 2017,” (vii)
22   U.S. Copyright Registration No. TX 0008540002 titled “SOLIDWORKS 2018,” and (viii)
23   U.S. Copyright Registration No. TX 0008885576 titled “SOLIDWORKS 2020,” attached
24   as Exhibit 1, hereto.
25
26   Detection of Infringement by Defendants
27           14.      The SOLIDWORKS software incorporates detection and monitoring
28   technology that detects and identifies unauthorized uses of the SOLIDWORKS software
30
      HARNESS.007\PLEADINGS\Complaint                 3
31                                               COMPLAINT
     Case 5:21-cv-00139-JGB-SP Document 1 Filed 01/25/21 Page 4 of 12 Page ID #:4



 1   and transmits identifying data to DS SolidWorks over the internet when such
 2   unauthorized uses occur.
 3           15.      Through its monitoring technology, DS SolidWorks detected at least 253
 4   unauthorized uses of its SOLIDWORKS software, including add-ons entitled Simulation
 5   and Plastics, on at least six different computers having the MAC addresses as shown
 6   below in Table 1 (the “Computers”).
 7
 8                  Machine             MAC Addresses               Add-Ons
                                         7085c2df7088
 9                                       087190fb50a9
                          1                                            N/A
10                                       087190fb50aa
                                         0a7190fb50a9
11                                       7cb27dcb799d
                          2              7cb27dcb799c                Plastics;
12                                       b42e99a67f0f               Inspection
13                                       7eb27dcb799c
                                         e86a64405858
14                                       645d86a0c469
                          3              645d86a0c468               Inspection
15                                       665d86a0c468
16                                       247703db31ac
                                          d4bed9ff0cef
                          4                                         Inspection
17                                       247703db31ad
                                         267703db31ac
18                                       c0e434425d2d
                                         a85e4553214b
19                        5              c2e434425d2d                  N/A
20                                       e2e434425d2d
                                         087190b72b22
21                        6              006073ff9416                  N/A
                                         98e743e01e2e
22                                                 Table 1
23
             16.      Through its monitoring technology, DS SolidWorks detected that the
24
     Computers used an email domain called “saco.local.”
25
             17.      Through its monitoring technology, DS SolidWorks detected that the
26
     Computers used a domain called “saco.”
27
28
30
      HARNESS.007\PLEADINGS\Complaint                 4
31                                                COMPLAINT
     Case 5:21-cv-00139-JGB-SP Document 1 Filed 01/25/21 Page 5 of 12 Page ID #:5



 1           18.      Through its monitoring technology, DS SolidWorks detected that the
 2   Computers repeatedly connected to the internet from the IP addresses 47.144.206.225,
 3   47.144.236.250, and 76.95.126.32.
 4           19.      The IP Addresses 47.144.206.225, 47.144.236.250, and 76.95.126.32 resolve
 5   to Murrieta, CA.
 6           20.      Upon information and belief, Saco is the only company in Murrieta, CA with
 7   a name corresponding to “saco.local” and “saco.”
 8           21.      Saco owns a single license (the “License”) to use SolidWorks software.
 9           22.      The unauthorized uses of SOLIDWORKS software occurred on the same
10   networks and machines that Saco used to activate the License.
11           23.      On January 18, 2018, Saco activated the License on a computer connected to
12   the internet through IP address 47.144.236.250.
13           24.      The registered email on the January 18, 2018 activation is “brian@saco-
14   research.com.”
15           25.      The email address “brian@saco-research.com” is used by Brian Coughren,
16   President of Saco.
17           26.      The January 18, 2018 activation was performed on a computer with MAC
18   addresses 247703db31ad, 247703db31ac, and d4bed9ff0cef (the “January 18, 2018 MAC
19   Addresses”).
20           27.      The January 18, 2018 MAC Addresses were also detected on one of the
21   Computers, Machine 4, indicated in Paragraph 15.
22           28.      On October 9, 2019, Saco activated the License on a computer connected to
23   the internet through IP address 76.95.126.32.
24           29.      On April 27, 2020, Saco activated the License on a computer connected to
25   the internet through IP address 47.144.206.255.
26           30.      The April 27, 2020 activation was done on a computer with MAC addresses
27   a85e4553214b, c2e434425d2d, e2e434425d2d, and c0e434425d2d (the “April 27, 2020
28   MAC Addresses”).
30
      HARNESS.007\PLEADINGS\Complaint                5
31                                              COMPLAINT
     Case 5:21-cv-00139-JGB-SP Document 1 Filed 01/25/21 Page 6 of 12 Page ID #:6



 1           31.      The April 27, 2020 MAC Addresses were detected on one of the Computers,
 2   Machine 5, indicated in Paragraph 15.
 3           32.      In a telephone conversation with Karim Hassouna of DS SolidWorks on June
 4   26, 2020, Coughren admitted that Saco infringed due to SolidWorks making it difficult to
 5   use the software on two computers.
 6
 7   Infringement by Saco, Coughren, and Doe
 8           33.      Upon information and belief, the Computers are owned by one of the
 9   Defendants.
10           34.      Upon information and belief, the Computers have been used by Doe,
11   Coughren, and/or by employees of Saco or by persons under the control of Saco.
12           35.      Upon information and belief, Doe, Coughren, and/or employees or other
13   persons under the control of Saco downloaded one or more copies of SOLIDWORKS
14   from the internet.
15           36.      Upon information and belief, Doe, Coughren, and/or employees or other
16   persons under the control of Saco installed one or more copies of SOLIDWORKS on the
17   Computers.
18           37.      Upon information and belief, Doe, Coughren, and/or employees or other
19   persons under the control of Saco launched (executed) and/or used one or more copies of
20   SOLIDWORKS on the Computers.
21           38.      Saco’s website (www.saco-research.com) is presently inactive.
22           39.      Saco has used DS SolidWorks’s SOLIDWORKS software packages without
23   authorization or permission from DS SolidWorks for multiple years.
24           40.      Upon information and belief, Saco received a direct financial benefit from
25   the unauthorized use of SOLIDWORKS by Doe, Coughren, and/or one or more of its
26   employees or other persons under its control.
27
28
30
      HARNESS.007\PLEADINGS\Complaint                6
31                                               COMPLAINT
     Case 5:21-cv-00139-JGB-SP Document 1 Filed 01/25/21 Page 7 of 12 Page ID #:7



 1           41.      Upon information and belief, Coughren had reason to know about the
 2   unauthorized use of SOLIDWORKS by Doe and/or one or more of his employees or other
 3   persons under his control.
 4
 5   Notice of Infringement To Defendants
 6           42.      On May 27, 2020, counsel for DS SolidWorks sent a letter to Saco via email
 7   and First Class Mail to Coughren, offering to resolve Saco’s unauthorized use of DS
 8   SolidWorks’s SOLIDWORKS software packages. The May 27, 2020 letter is attached as
 9   Exhibit 2, hereto.
10           43.      Between June 2, 2020 and June 27, 2020, DS SolidWorks and Saco engaged
11   in a series of communications regarding the possibility of resolving Saco’s unauthorized
12   use of DS SolidWorks’s SOLIDWORKS software packages via email messages and
13   telephone between Coughren and Karim Hassouna of DS SolidWorks. Emails from the
14   series of communications are attached as Exhibit 3, hereto.
15           44.      On July 6, 2020, counsel for DS SolidWorks sent a second letter to Saco via
16   email and First Class Mail to Coughren, again offering to resolve Saco’s unauthorized use
17   of DS SolidWorks’s SOLIDWORKS software packages. The July 6, 2020 letter is
18   attached as Exhibit 4, hereto.
19           45.      Between July 6, 2020 and September 24, 2020, counsel for DS SolidWorks
20   and Saco engaged in a series of communications regarding the possibility of resolving
21   Saco’s unauthorized use of DS SolidWorks’s SOLIDWORKS software packages via
22   email messages and telephone calls between Coughren and Glenn Forbis. Emails from the
23   series of communications are attached as Exhibit 5, hereto.
24           46.      Between September 24, 2020 and October 6, 2020, DS SolidWorks and Saco
25   again engaged in a series of communications regarding the possibility of resolving Saco’s
26   unauthorized use of DS SolidWorks’s SOLIDWORKS software packages via email
27   messages and telephone calls between Coughren and Lynne Frye. Emails from the series
28   of communications are attached as Exhibit 6, hereto.
30
      HARNESS.007\PLEADINGS\Complaint                7
31                                              COMPLAINT
     Case 5:21-cv-00139-JGB-SP Document 1 Filed 01/25/21 Page 8 of 12 Page ID #:8



 1           47.      Between October 12, 2020 and October 21, 2020, counsel for DS
 2   SolidWorks and Saco again engaged in a series of communications regarding the
 3   possibility of resolving Saco’s unauthorized use of DS SolidWorks’s SOLIDWORKS
 4   software packages via email messages and telephone calls between Coughren and Glenn
 5   Forbis. Emails from the series of communications are attached as Exhibit 7, hereto.
 6           48.      On October 22, 2020 Saco retained Mr. Steve Vondran as counsel.
 7           49.      On October 23, 2020, Mr. Vondran sent one email to counsel for DS
 8   SolidWorks. Since October 24, 2020, counsel for DS SolidWorks has attempted to contact
 9   Mr. Vondran via email. Mr. Vondran has not responded. Emails from the series of
10   communications are attached as Exhibit 8, hereto.
11
12                                                  COUNT I
13                       FEDERAL COPYRIGHT INFRINGEMENT (17 U.S.C. § 501)
14                                           (against all Defendants)
15
16           50.      DS SolidWorks repeats and incorporates herein each of the preceding
17   paragraphs.
18           51.      SOLIDWORKS, including SolidWorks 2014, SolidWorks 2016,
19   SOLIDWORKS 2017, SOLIDWORKS 2018, and SOLIDWORKS 2020, is an original
20   work of DS SolidWorks and is protectable by the copyright laws of the United States.
21           52.      DS SolidWorks owns all rights and title to the copyrights for
22   SOLIDWORKS.
23           53.      Saco, Coughren, and Doe downloaded the SolidWorks 2014, SolidWorks
24   2016, SOLIDWORKS 2017, SOLIDWORKS 2018, and SOLIDWORKS 2020 releases of
25   the SOLIDWORKS software to a computer storage unit, such as a hard disk drive, via the
26   Internet, thereby creating a copy of the SOLIDWORKS software without authorization or
27   permission from DS SolidWorks.
28
30
      HARNESS.007\PLEADINGS\Complaint                 8
31                                               COMPLAINT
     Case 5:21-cv-00139-JGB-SP Document 1 Filed 01/25/21 Page 9 of 12 Page ID #:9



 1           54.      Subsequently to downloading a copy of SOLIDWORKS, Saco, Coughren,
 2   and Doe installed, executed, and used the SOLIDWORKS software on one or more
 3   computers without authorization or permission from DS SolidWorks.
 4           55.      Each time Saco, Coughren, and Doe executed SOLIDWORKS, Saco,
 5   Coughren, and Doe caused a computer to copy the SOLIDWORKS software code stored
 6   on the computer storage unit (e.g., hard disk drive) to the computer’s volatile memory,
 7   e.g., random access memory (RAM) without authorization or permission from DS
 8   SolidWorks.
 9           56.       Saco, Coughren, and Doe executed SOLIDWORKS at least on the
10   Computers.
11           57.      By making unauthorized copies of SOLIDWORKS as described above, Saco,
12   Coughren, and Doe infringed and violated (directly or indirectly) DS SolidWorks’s
13   copyrights in SOLIDWORKS and the SOLIDWORKS Copyright Registrations, including
14   at least DS SolidWorks’s exclusive right under 17 U.S.C. § 106(1) “to reproduce the
15   copyrighted work in copies.”
16           58.      Upon information and belief, Saco received a direct financial benefit from
17   the above-described infringement of DS SolidWorks’s copyrights.
18           59.      Upon information and belief, Coughren had reason to know about the above-
19   described infringement of DS SolidWorks’s copyrights.
20           60.      Saco’s, Coughren’s, and Doe’s infringement and violation of DS
21   SolidWorks’s copyrights has been knowing and willful.
22           61.      DS SolidWorks has been damaged by the aforementioned infringement.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
30
      HARNESS.007\PLEADINGS\Complaint                9
31                                               COMPLAINT
     Case 5:21-cv-00139-JGB-SP Document 1 Filed 01/25/21 Page 10 of 12 Page ID #:10



 1                                                  COUNT II
 2                          CIRCUMVENTION OF TECHNOLOGICAL MEASURES
 3                                               (17 U.S.C. § 1201)
 4                                           (against all Defendants)
 5
 6            62.      DS SolidWorks repeats and incorporates herein each of the preceding
 7    paragraphs.
 8            63.      SOLIDWORKS includes technological measures that effectively control
 9    access to the SOLIDWORKS software, including a requirement during installation to
10    input an authorized License Key provided by DS SolidWorks to properly-licensed users
11    of SOLIDWORKS to “unlock” SOLIDWORKS and thereby allow the installation,
12    subsequent use of, and access to SOLIDWORKS.
13            64.      Upon information and belief, Saco, Coughren, and Doe circumvented the
14    technological measures incorporated in SOLIDWORKS to gain access to SOLIDWORKS
15    by avoiding, bypassing, deactivating, or otherwise impairing such technological measures,
16    including at least during the installation of SOLIDWORKS.
17            65.      Upon information and belief, Saco, Coughren, and Doe used a Solidsquad
18    (SSQ) crack signature to avoid, bypass, deactivate, or otherwise impair such technological
19    measures.
20            66.      By avoiding, bypassing, deactivating, or otherwise impairing the
21    technological measures to control access to SOLIDWORKS, including by avoiding,
22    bypassing, deactivating, or otherwise impairing the input of an authorized License Key,
23    during the installation process, Saco, Coughren, and Doe have violated 17 U.S.C. § 1201.
24            67.      Upon information and belief, Saco received a direct financial benefit from
25    the above-described circumvention.
26            68.      Upon information and belief, Coughren had reason to know about the above-
27    described circumvention.
28
30
       HARNESS.007\PLEADINGS\Complaint                10
31                                                COMPLAINT
     Case 5:21-cv-00139-JGB-SP Document 1 Filed 01/25/21 Page 11 of 12 Page ID #:11



 1            69.      DS SolidWorks has been damaged by Saco’s, Coughren’s and Doe’s above-
 2    described actions.
 3
 4                                        PRAYER FOR RELIEF
 5
 6            WHEREFORE, DS SolidWorks prays for relief as follows:
 7            A.       For a judgment determining that Saco, Coughren, and Doe have infringed DS
 8    SolidWorks’s copyrights in violation of 17 U.S.C. § 501;
 9            B.       For a judgment determining that Saco, Coughren, and Doe have
10    circumvented a technological measure that controls access to the SOLIDWORKS
11    software in violation of 17 U.S.C. § 1201;
12            C.       For a finding that such infringement and/or circumvention was willful;
13            D.       For a judgment preliminarily and permanently enjoining and restraining
14    Saco, including its officers, directors, employees, agents, and servants, and all those in
15    active concert of participation with any of them, and Doe from directly or indirectly
16    infringing DS SolidWorks’s copyrights;
17            E.       For a judgment awarding DS SolidWorks (i) its actual damages in an amount
18    to be determined in excess of $75,000, (ii) any profits of Saco, (iii) statutory damages of
19    $150,000 per act of infringement, and (iv) costs of this action including attorneys’ fees as
20    permitted pursuant to 17 U.S.C. §§ 504 and 505;
21            F.       For a judgment awarding DS SolidWorks any other damages to which it is
22    entitled under statute or common law; and
23            G.       For such other and further relief as the Court deems just and proper.
24    ///
25    ///
26    ///
27    ///
28    ///
30
       HARNESS.007\PLEADINGS\Complaint                11
31                                                COMPLAINT
     Case 5:21-cv-00139-JGB-SP Document 1 Filed 01/25/21 Page 12 of 12 Page ID #:12



 1                                      DEMAND FOR A JURY TRIAL
 2           DS SolidWorks hereby demands a trial by jury in this action.
 3
 4    Dated: January 25, 2021                   HARRINGTON, FOXX, DUBROW & CANTER,
                                                LLP
 5
 6
 7
                                                By: /s/ Edward W. Lukas, Jr.
 8                                                  EDWARD W. LUKAS, JR.
 9                                                  Attorneys for Plaintiff
                                                    DASSAULT SYSTÈMES SOLIDWORKS
10                                                  CORPORATION
11
12    Dated: January 25, 2021                 HARNESS, DICKEY & PIERCE, P.L.C.
13
14
15                                            By: /s/ Glenn E. Forbis
16                                                GLENN E. FORBIS (Pro Hac Vice pending)
                                                  JENNIFER R. TURCHYN (Pro Hac Vice pending)
17                                                Attorneys for Plaintiff
18                                                DASSAULT SYSTEMES SOLIDWORKS
                                                  CORPORATION
19
20
21
22
23
24
25
26
27
28
30
      HARNESS.007\PLEADINGS\Complaint              12
31                                              COMPLAINT
